Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1-20-2021 has been entered.
 Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-4 and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ishizuka (USP 6,098,609). Ishizuka discloses a cutting wheel 1 comprising an annular thin disc base 44 having a pair of planar surfaces and a periphery, a blade section 44 composed of abrasive grains 3 and a bond and formed on the periphery of the base 41, the wheel 1 adapted to rotate about an axis, a range formed by two planes extending parallel to the planar surfaces of the base 41 and tangent to widthwise side portions of the of the blade section 44 and two circumferences defined about the rotation axis and extending tangent to inner and outer perimeters of the blade section 19, the blade section occupied about up to 40% by volume of the range the widthwise side portions of the blade section 44 have an irregular dented shape relative to the planes (Fig. 5A), wherein the side surface of the blade section  has a concave/convex configuration composed of concave portions which dented relative to the plane and the circumferences and convex portions which are tangent to the plane and the circumference, wherein the concave portions are continuously formed along a circumferential direction, and convex portions are discontinuously formed in the circumferential direction of the base , wherein the bond is a metal, the blade section comprising a pair of clamp legs (Fig. 4) which straddle a peripheral portion of the base 41 and a body which extend radially outward beyond the distal portion of the base 41 so that the thickness of the blade section 44 is greater than a thickness of the base 41 (note Fig. 4B and 5A, col., 2, line 61 to col. 3, line 36, col. 6, line 15 to col. 7, line 22).
Allowable Subject Matter
Claims 5-8 and 10-13 are allowed.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG V NGUYEN whose telephone number is (571)272-4490.  The examiner can normally be reached on M-F 7:00-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ORLANDO E. AVILES can be reached on (571) 270-5531.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Dung Van Nguyen/Primary Examiner, Art Unit 3723